180 F.2d 171
Aloys Russel LANDES, Appellant,v.UNITED STATES of America, Appellee.
No. 10957.
United States Court of Appeals Sixth Circuit.
Feb. 16, 1950.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Ralph H. Logan, Louisville, Ky., for appellee.
David C. Walls, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs, and arguments of counsel, upon consideration whereof the court is of the opinion that there is no reversible error in the record.


2
It is therefore ordered and adjudged that the order appealed from, entered in the District Court on June 13, 1949, be and the same is in all things affirmed upon the grounds and for the reasons set forth by the District Judge in the aforesaid order.